DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The specification objections have been obviated in view of Applicant’s amendments filed 04 January 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 04 January 2021.
	The rejection of claims 4-14 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 04 January 2021 and have been withdrawn.
	Claims 1-14 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central portion” in claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The “central portion” in claims 1 and 14 lacks antecedent basis in the specification

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “central portion” of the frame described in claims 1 and 14 was not properly described in the application as originally filed and is considered new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 9-11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Formanek (US 6,048,294).
claim 1, Formanek teaches an upper body exercise device comprising:
a base/legs (18, 20, 22, 24) configured for positioning on a floor of a cab of a semitruck (Fig. 1; the base of Formanek is capable of being positioned in a cab of a semitruck);
a frame/framework (12) coupled to and extending perpendicularly from the base, the frame having a central portion extending upwardly from the base (Fig. 1);
a pullup bar coupled to the frame proximate to a top of the frame wherein the pullup bar is configured for grasping in hands of a user positioning the user for performing an associated upper body exercise, the pullup bar being parallel to and laterally spaced relative to the central portion of the frame (see annotated Fig. 1 below); and
a pair of handles, each of the handles being coupled to and extending perpendicularly from a respective opposing side of the frame, the pair of handles being positioned between the base and the top of the frame wherein each of the handles is configured for grasping in a respective hand of the user positioning the user for performing an associated upper body exercise, each of the handles extending away from the central portion of the frame and away from the pullup bar (see annotated Fig. 1 below).

    PNG
    media_image1.png
    658
    436
    media_image1.png
    Greyscale


Regarding claim 2, Formanek teaches the exercise device of claim 1, further including a pair of bends positioned in the pullup bar, each of the bends being positioned proximate to a respective opposing endpoint of the pullup bar defining a respective terminal of the pullup bar, the respective terminal extending transversely from a central segment of the pullup bar toward the base (Fig. 1 above shows bends in the terminal ends of the pullup bar).

Regarding claim 4, Formanek teaches the exercise device of claim 1, further including the frame and the base together comprising:
a pair of first tubes, each of the first tubes having a lower segment/legs (18, 20), a vertical segment, and an upper segment wherein the lower segment is configured for positioning on the floor of the cab such that the vertical segment extends perpendicularly from the floor and the upper segment extends perpendicularly from the vertical segment and parallelly to the lower segment defining a respective one of the handles (see annotated Fig. 1 below);
a pair of second tubes, each of the second tubes has a lower section/legs (22, 24), a vertical section, and an upper section wherein the lower section is configured for positioning on the floor of the cab such that the vertical section extends perpendicularly from the floor and the upper section extends perpendicularly from the vertical section and parallelly to the lower section, the vertical section being dimensionally taller than the vertical segment, each of the vertical sections being coupled longitudinally to an associated one of the vertical segments, the pullup bar being coupled to the upper sections distal from the vertical sections wherein the pullup bar is configured for grasping in the hands of the user positioning the user for performing the associated upper body exercise (annotated Fig. 1 below shows the pair of second tubes coupled to the pair of first tubes); and
a crossbeam coupled to and extending between the pair of first tubes and the pair of second tubes such that the crossbeam is positioned for stabilizing the pair of first tubes and the pair of second tubes (see annotated Fig. 1 below).

    PNG
    media_image2.png
    658
    436
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    658
    436
    media_image3.png
    Greyscale


Regarding claim 5, Formanek teaches the exercise device of claim 4, further including a pair of handle grips, each of the handle grips being coupled to a respective one of the handles wherein the handle grip is configured for enhancing a grasp of the respective hand positioned on the respective handle (Fig. 1 above shows handle grips coupled to the handles).

Regarding claim 6, Formanek teaches the exercise device of claim 4, further including the crossbeam comprising a center section and opposing terminal sections, each of the opposing terminal sections being coupled to and extending perpendicularly from a respective opposing terminus of the center section, each of the opposing terminal sections being positioned between and coupled to a respective one of the vertical sections and an associated one of the vertical segments (see annotated Fig. 1 below).

    PNG
    media_image4.png
    658
    436
    media_image4.png
    Greyscale


Regarding claim 7, Formanek teaches the exercise device of claim 6, further comprising:
the vertical segment and each of the lower segment and the upper segment defining a first intersection, the first intersections being arcuate;
the vertical section and each of the lower section and the upper section defining a second intersection, the second intersections being arcuate; and
the center section and each of the opposing terminal sections defining a third intersection, the third intersections being arcuate (Fig. 1 shows the intersections of each section/segment as arcuate).

claim 9, Formanek teaches the exercise device of claim 4, further including a plurality of crossbars, each of the crossbars being coupled to and extending between a respective one of the vertical sections and an associated one of the vertical segments (see annotated Fig. 1 below).

    PNG
    media_image5.png
    658
    436
    media_image5.png
    Greyscale


Regarding claim 10, Formanek teaches the exercise device of claim 9, further including the plurality of crossbars comprising four crossbars positioned two apiece between each respective vertical section and the associated vertical segment (annotated Fig. 1 above shows four crossbars).

Regarding claim 11, Formanek teaches the exercise device of claim 9, further including the pullup bar, the crossbars, and the crossbeam being tubular (Fig. 1 shows all of the bars being tubular).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Formanek (US 6,048,294).
Regarding claim 8, Formanek teaches the exercise device of claim 6.
Formanek does not teach further including the opposing terminal sections extending toward the top of the frame. Formanek teaches the opposing terminal sections extending toward the base of the frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the crossbeam of Formanek to have the opposing terminal sections extend toward the top of the frame, because the exercise device of Formanek would not operate differently with the claimed orientation and the device would function appropriately as such. Such modifications involve the mere rearrangement of parts in a .

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Formanek (US 6,048,294) as applied to claim 1 above, and further in view of Killian et al. (US 5,407,404, hereinafter Killian).
Regarding claim 3, Formanek teaches the exercise device of claim 1.
Formanek does not teach further including a pair of pullup grips, each of the pull grips being coupled to a respective one of the terminals of the pullup bar wherein the pullup grip is configured for enhancing a grasp of the respective hand positioned on the respective terminal.
However, in a similar field of endeavor, Killian teaches further including a pair of pullup grips, each of the pull grips being coupled to a respective one of the terminals of the pullup bar wherein the pullup grip is configured for enhancing a grasp of the respective hand positioned on the respective terminal (Fig. 1 shows a grip on the pullup bar; Col. 2, lines 14-17: “Pull-up bar 44 … is covered intermediately and at the ends thereof with elastomeric grip material …”).

    PNG
    media_image6.png
    775
    475
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Formanek by including the pullup grips of Killian with the predicted result of providing a user with a better grip during a pullup motion to prevent injury do to a user’s hands slipping (see MPEP 2141(III)).

Regarding claim 12, Formanek teaches the exercise device of claim 4.
Formanek does not explicitly teach further including a set of four feet, the feet being coupled singly to each of the lower segments, distal from an associated vertical segment, and 
However, in a similar field of endeavor, Killian teaches further including a set of four feet, the feet being coupled singly to each of the lower segments, distal from an associated vertical segment, and each lower section, distal from an associated one of the vertical sections, wherein the set of four feet is configured for stabilizing the frame on the floor of the cab (annotated Figs. 2 and 3 below show the left and right hand sides with a set of four feet).

    PNG
    media_image7.png
    536
    640
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Formanek by including the feet of Killian 

Regarding claim 13, Formanek teaches the exercise device of claim 4, … wherein the crossbeam is configured for stabilizing feet of the user while performing an associated upper body exercise (Fig. 1; the crossbeam of Formanek is capable of being stood on and used to stabilize the feet of a user during an upper body exercise).
Formanek does not teach further including the crossbeam being padded.
However, in a similar field of endeavor, Killian teaches further including the crossbeam being padded/elastomeric foam element (52) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crossbeam of Formanek by including the padding of Killian with the predicted result of providing a more comfortable surface for a user to step on while stabilizing themselves during an exercise (see MPEP 2141(III)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Formanek (US 6,048,294) in view of Killian (US 5,407,404).
Regarding claim 14, Formanek teaches an upper body exercise device comprising:
a base/legs (18, 20, 22, 24) configured for positioning on a floor of a cab of a semitruck (Fig. 1; the base of Formanek is capable of being positioned in a cab of a semitruck);
a frame/framework (12) coupled to and extending perpendicularly from the base, the frame having a central portion extending upwardly from the base (Fig. 1);
a pullup bar coupled to the frame proximate to a top of the frame wherein the pullup bar is configured for grasping in hands of a user positioning the user for performing an associated upper body exercise, the pullup bar being parallel to and laterally spaced relative to the central portion of the frame, the pullup bar being tubular (see annotated Fig. 1 above with regards to claim 1);
a pair of bends positioned in the pullup bar, each of the bends being positioned proximate to a respective opposing endpoint of the pullup bar defining a respective terminal of the pullup bar, the respective terminal extending transversely from a central segment of the pullup bar toward the base (Fig. 1 shows bends in the terminal ends of the pullup bar); …
a pair of handles, each of the handles being coupled to and extending perpendicularly from a respective opposing side of the frame, each of the handles extending away from the central portion of the frame and away from the pullup bar, the pair of handles being positioned between the base and the top of the frame wherein each of the handles is configured for grasping in a respective hand of the user positioning the user for performing an associated upper body exercise (see annotated Fig. 1 above with regards to claim 1);
the frame and the base together comprising:
a pair of first tubes, each of the first tubes having a lower segment/legs (18, 20), a vertical segment, and an upper segment wherein the lower segment is configured for positioning on the floor of the cab such that the vertical segment extends perpendicularly from the floor and the upper segment extends perpendicularly from the vertical segment and parallelly to the lower segment defining a respective one of the handles, the vertical segment and each of the lower segment and the upper segment defining a first intersection, the first intersections being arcuate (see annotated Fig. 1 above with regards to claim 4; Fig. 1 shows the intersections being arcuate),
a pair of handle grips, each of the handle grips being coupled to a respective one of the handles wherein the handle grip is configured for enhancing a grasp of the respective hand positioned on the respective handle (Fig. 1 shows handle grips coupled to the handles),
a pair of second tubes, each of the second tubes having a lower section/legs (22, 24), a vertical section, and an upper section wherein the lower section is configured for positioning on the floor of the cab such that the vertical section extends perpendicularly from the floor and the upper section extends perpendicularly from the vertical section and parallelly to the lower section, the vertical section being dimensionally taller than the vertical segment, each vertical section being coupled longitudinally to an associated one of the vertical segments, the pullup bar being coupled to the upper sections distal from the vertical sections wherein the pullup bar is configured for grasping in the hands of the user positioning the user for performing the associated upper body exercise, the vertical section and each of the lower section and the upper section defining a second intersection, the second intersections being arcuate (see annotated Fig. 1 above with regards to claim 4),
a plurality of crossbars, each of the cross bars being coupled to and extending between a respective one of the vertical sections and an associated one of the vertical segments, the plurality of crossbars comprising four crossbars positioned two apiece between each of the respective vertical sections and the associated one of the vertical segments, the crossbars being tubular (see annotated Fig. 1 above with regards to claim 9), and
a crossbeam coupled to and extending between the pair of first tubes and the pair of second tubes such that the crossbeam is positioned for stabilizing the pair of first tubes and the pair of second tubes (see annotated Fig. 1 above with regards to claim 4), … wherein the crossbeam is configured for stabilizing feet of the user while performing an associated upper body exercise, the crossbeam being tubular, the crossbeam comprising a center section and opposing terminal sections, each of the opposing terminal sections being coupled to and extending perpendicularly from a respective opposing terminus of the center section, each of the opposing terminal sections being positioned between and coupled to a respective one of the vertical sections and an associated one of the vertical segments (see annotated Fig. 1 above with regards to claim 6), … the center section and each of the opposing terminal sections defining a third intersection, the third intersections being arcuate (Fig. 1); …
Formanek does not teach the opposing terminal sections [of the crossbeam] extending toward the top of the frame. Formanek teaches the opposing terminal sections extending toward the base of the frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the crossbeam of Formanek to have the opposing terminal sections extend toward the top of the frame, because the exercise device of Formanek would not operate differently with the claimed orientation and the device would 
Formanek also does not teach a pair of pullup grips, each of the pullup grips being coupled to a respective one of the terminals of the pullup bar wherein the pullup grip is configured for enhancing a grasp of the respective hand positioned on the respective terminal; … the crossbeam being padded … and a set of four feet, the feet being coupled singly to each lower segment, distal from an associated vertical segment, and each of the lower sections, distal from an associated one of the vertical sections, wherein the set of four feet is configured for stabilizing the frame on the floor of the cab.
However, in a similar field of endeavor, Killian teaches a pair of pullup grips, each of the pullup grips being coupled to a respective one of the terminals of the pullup bar wherein the pullup grip is configured for enhancing a grasp of the respective hand positioned on the respective terminal (Fig. 1 shows a grip on the pullup bar; Col. 2, lines 14-17: “Pull-up bar 44 … is covered intermediately and at the ends thereof with elastomeric grip material …”); … the crossbeam being padded/elastomeric foam element (52) (Fig. 1); … and a set of four feet, the feet being coupled singly to each lower segment, distal from an associated vertical segment, and each of the lower sections, distal from an associated one of the vertical sections, wherein the set of four feet is configured for stabilizing the frame on the floor of the cab (see annotated Figs. 2 and 3 above with respect to claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Formanek by including the pullup grips of Killian with the predicted result of providing a user with a better grip during a pullup motion to .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In view of the amendment, Applicant argues that Killian does not teach the handles and the pullup bar extending on opposite sides of a central portion of a frame. The Office agrees. However, Formanek teaches these features in the claim as amended. See above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.A.L./Examiner, Art Unit 3784        


/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784